DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE WITH REDUCED POWER CONSUMPTION.

Claim Objections
Claim 2 is objected to because of the following informality.  Please amend line 4 as follows:
circuit operates with the lower power in the first …
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Specifically, Examiner can find nowhere in the specification or the drawings where there is support for the claimed fourth circuit to maintain operation of displaying the image data while the second circuit operates with the low power.  Further, Examiner asks why such a fourth circuit is needed, as during the period when the second circuit operates with the [sic] low power, the first circuit is fully powered so as to enable the display of image data.  Why would a fourth circuit be necessary to maintain operation of displaying image data during a period when the first circuit is fully powered and capable of doing so?  Likewise, why would a fourth circuit be necessary to maintain operation of sensing a touch during a period when the second circuit is fully powered and capable of doing so?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the phrase “included to” renders the claim vague and indefinite.  For purposes of examination, it is assumed that said phrase should read “included in” and the claim has been examined as if this were so.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 12-14 & 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US PGPUB 2015/0346887 A1; “Cho” hereinafter).  N.B. Cho is the U.S. equivalent of Applicant-Provided Prior Art (see IDS filed 28 October 2020; Foreign Patent Document B2).
Regarding claim 1, Cho discloses a display device (see abstract, where Cho teaches a touch sensing display device) comprising:
a panel to display image data and to sense a touch or a proximity of an external object (see abstract, where Cho teaches a display panel having data lines and touch sensing lines);
a first circuit, for displaying the image data, to operate with low power while the touch or the proximity of the external object is sensed (see paragraph 78, where Cho teaches a source driver integrated circuit SDIC whose supply voltage is cut off during a touch sensor driving period thereby shutting down at least a portion of the SDIC during said period);

a third circuit to generate at least one control signal for controlling low power operations of the first circuit and the second circuit and to transmit the control signals to the first circuit and the second circuit (see paragraph 67, where Cho teaches timing controller 104 to generate touch synchronization signal Tsync to time-divide one frame period into pixel driving period P1 and touch sensor driving period P2, and transmit said signal to a touch controller so as to synchronize operations of display driving circuits and touch sensor driving circuits).
	Regarding claim 2, Cho discloses the device of claim 1.  Cho further discloses the control signals comprise a touch synchronization signal to indicate a first time section where the image data is displayed on the panel and a second time section where the touch or the proximity of the external object is sensed, the first circuit operates with the low power in the second time section and the second circuit operate with the low power in the first time section according to the touch synchronization signal (see figure 15, where Cho depicts signal Tsync which toggles between a high level during pixel driving period P1 and a low level during touch sensor driving period P2; see also figure 8, where Cho depicts the ROIC shut down, and the SDIC operating, during period P1; the ROIC operating, and the SDIC shut down, during period P2).
Regarding claim 3, Cho discloses the device of claim 2.  Cho further discloses the control signals comprise a power synchronization signal to indicate the low power operations of the first circuit and the second circuit (see figure 15; see also paragraph 86, where Cho depicts and teaches shut down control signal “SHD” and wake up control signal “WUC” which collectively bracket display period P1 to start and 
Regarding claim 4, Cho discloses the device of claim 3.  Cho further discloses the power synchronization signal is generated separately from the touch synchronization signal and indicates timings different from those indicated by the touch synchronization signal (see figure 15, where Cho depicts the timing of signals SHD and WUC different from that of signal Tsync; see also paragraph 86, where Cho teaches encoder 23 in timing controller 104 embeds signals SHD and WUC in a data packet, thus generated separately from signal Tsync).
Regarding claim 7, Cho discloses the device of claim 1.  Cho further discloses the third circuit comprises a microcontroller or a timing controller (see paragraph 67, where Cho teaches timing controller 104 may transmit the time-division sync signal Tsync to a touch controller 306 and may synchronize operations of display driving circuits with operations of touch sensor driving circuits; see also paragraph 86, where Cho teaches an encoder in a timing controller).
Regarding claim 9, Cho discloses the device of claim 1.  Cho further discloses the first circuit and the second circuit respectively receive a shared voltage used in common and the shared voltage has a first voltage level while the touch or the proximity of the external object is sensed and has a second voltage level higher than the first voltage level while the image data is displayed (see figure 7, where Cho depicts voltages Vcom and Vref, Vcom higher than Vref during period P1 when pixel driving is performed; said voltages depicted as being provided to display device lines during both pixel driving period P1 and touch sensor driving period P2, thus a shared voltage used in common).
Regarding claim 12, Cho discloses the device of claim 1.  Cho further discloses the first circuit comprises a first part of a source driver circuit or a first part of a power management integrated circuit operating in order to display the image data (see paragraph 78, where Cho teaches a SDIC) and the second circuit comprises a second part of a readout integrated circuit or a second part of a power 
Regarding claim 13, Cho discloses the device of claim 1.  Cho further discloses the first circuit comprises a first part of a source driver circuit or a first part of a microcontroller operating in order to display the image data (see paragraph 78, where Cho teaches a SDIC) and the second circuit comprises a second part of a readout integrated circuit or a second part of a power management integrated circuit operating in order to sense the touch or the proximity of the external object (see paragraph 78, where Cho teaches a ROIC).  Cho further discloses the third circuit comprises a timing controller (see paragraph 67, where Cho teaches timing controller 104 may transmit the time-division sync signal Tsync to a touch controller 306 and may synchronize operations of display driving circuits with operations of touch sensor driving circuits; see also paragraph 86, where Cho teaches an encoder in a timing controller).
Regarding claim 14, Cho discloses the device of claim 1.  Cho further discloses the third circuit comprises a first combined circuit in which a microcontroller and a timing controller are integrated (see paragraph 67, where Cho teaches timing controller 104 may transmit the time-division sync signal Tsync to a touch controller 306 and may synchronize operations of display driving circuits with operations of touch sensor driving circuits; see also paragraph 86, where Cho teaches an encoder in a timing controller).  Examiner further notes that a timing controller can be considered a type of microcontroller.
Regarding claim 16, this method claim essentially restates the limitations of apparatus claim 1, in that the device of claim 1 appears to be configured to perform the method steps of claim 16.  Therefore, the same analysis applies to claim 16.
Regarding claim 17, this method claim essentially restates the limitations of apparatus claim 2, in that the device of claim 2 appears to be configured to perform the method steps of claim 17.  Therefore, the same analysis applies to claim 17.
Regarding claim 18, this method claim essentially restates the limitations of apparatus claim 4, in that the device of claim 4 appears to be configured to perform the method steps of claim 18.  Therefore, the same analysis applies to claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Jeong et al. (US PGPUB 2017/0038894 A1; “Jeong” hereinafter).
Regarding claim 5, Cho discloses the device of claim 1.  Cho does not appear to explicitly disclose the first circuit and the second circuit included in a power management integrated circuit (PMIC).  However, in a similar field of endeavor, Jeong discloses Display Driver Integrated Circuit and Electronic Apparatus Including the Same.  At paragraph 62, Jeong teaches power management IC PMIC, which is a power supplier for generating a desired (or, alternatively, a predetermined) voltage, may provide a power supply voltage to a plurality of function blocks included in an electronic apparatus.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Jeong to be applicable to the device of Cho, and would have been motivated to combine the functions of the SDIC and ROIC of Cho in order to combine image driving circuitry and touch driving circuitry into the same chip.  The combination would have resulted in a display device with reduced component count and concomitant reduced overall size as a combined function IC is known to reduce the number of required power and signal lines, thus an improved device.   
Furthermore, given that Jeong and Cho use and disclose similar touch sensing display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 15, Cho discloses the device of claim 1.  Cho does not appear to explicitly disclose the first circuit and the second circuit included in a second combined circuit in which a touch modulation integrated circuit and a power management integrated circuit are combined.  However, in a similar field of endeavor, Jeong discloses Display Driver Integrated Circuit and Electronic Apparatus Including the Same.  At paragraph 62, Jeong teaches power management IC PMIC, which is a power 
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Jeong to be applicable to the device of Cho, and would have been motivated to combine the functions of the SDIC and ROIC of Cho in order to combine image driving circuitry and touch driving circuitry into the same chip.  The combination would have resulted in a display device with reduced component count and concomitant reduced overall size as a combined function IC is known to reduce the number of required power and signal lines, thus an improved device.   
Furthermore, given that Jeong and Cho use and disclose similar touch sensing display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Jin et al. (US PGPUB 2016/0147371 A1; “Jin” hereinafter).
Regarding claim 6, Cho discloses the device of claim 1.  Cho does not appear to explicitly disclose the second circuit comprises a touch modulation integrated circuit (TMIC).  However, in a similar field of endeavor, Jin discloses Mobile Terminal and Method for Controlling the Same.  At paragraph 153, Jin teaches that a touch controller may be a touch IC (Integrated Circuit).
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Jin as applicable to the device of Cho, and would have been motivated to combine in order to incorporate a known type of touch control component in IC form, potentially reducing component count and overall device size, thus an improved device.  Furthermore, given that .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Jun et al. (US PGPUB 2019/0204944 A1; “Jun” hereinafter).
Regarding claim 10, in light of the 112 rejection above, Cho discloses the device of claim 1.  Cho further discloses the second circuit is included in a source readout integrated circuit SRIC (see paragraph 78, where Cho teaches a ROIC, analogous to the claimed SRIC).  Cho does not appear to explicitly disclose the first circuit included in a SRIC.  However, in a similar field of endeavor, Jun discloses Touch Display Device, Touch Driving Circuit, and Touch Driving Method.  At paragraph 119, Jun teaches a touch driving circuit TDC included in a touch circuit may be implemented as an integral IC SRIC in which the touch driving circuit TDC and a source driver IC SDIC, implementing a data driving circuit, are integrated.  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Jun to be applicable to the device of Cho, and would have been motivated to combine in order to combine image driving circuitry and touch driving circuitry into the same chip.  The combination would have resulted in a display device with reduced component count and concomitant reduced overall size as a combined function IC is known to reduce the number of power and signal lines, thus an improved device.
Furthermore, given that Jun and Cho use and disclose similar touch sensing display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed 
Regarding claim 11, Cho discloses the device of claim 1.  Cho further discloses the second circuit is included in a source readout integrated circuit SRIC (see paragraph 78, where Cho teaches a ROIC, analogous to the claimed SRIC).  Cho further discloses the third circuit comprises a timing controller (see paragraph 67, where Cho teaches timing controller 104 may transmit the time-division sync signal Tsync to a touch controller 306 and may synchronize operations of display driving circuits with operations of touch sensor driving circuits; see also paragraph 86, where Cho teaches an encoder in a timing controller).
Cho does not appear to explicitly disclose the first circuit included in a SRIC.  However, in a similar field of endeavor, Jun discloses Touch Display Device, Touch Driving Circuit, and Touch Driving Method.  At paragraph 119, Jun teaches a touch driving circuit TDC included in a touch circuit may be implemented as an integral IC SRIC in which the touch driving circuit TDC and a source driver IC SDIC, implementing a data driving circuit, are integrated.  Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Jun to be applicable to the device of Cho, and would have been motivated to combine in order to combine image driving circuitry and touch driving circuitry into the same chip.  The combination would have resulted in a display device with reduced component count and concomitant reduced overall size as a combined function IC is known to reduce the number of required power and signal lines, thus an improved device.
Furthermore, given that Jun and Cho use and disclose similar touch sensing display technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624